Filed by Iowa Telecommunications Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and Deemed Filed Pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 Subject Company: Iowa Telecommunications Services, Inc. Commission File No. 001-32354 Iowa Telecom Reports Results for Fourth Quarter And Year Ended December 31, 2009 NEWTON, Iowa(BUSINESS WIRE)February 26, 2010Iowa Telecommunications Services, Inc. (NYSE: IWA) today announced operating results for the fourth quarter and year ended December 31, 2009.
